[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-13181         ELEVENTH CIRCUIT
                                                     FEBRUARY 5, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                       ACTING CLERK

                   D. C. Docket No. 08-00018-CR-RWS-2

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

DANIEL EDWARD TURNER,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (February 5, 2010)

Before BARKETT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     Daniel Edward Turner appeals his convictions for tax fraud, pro se, pursuant
to 26 U.S.C. § 7212(a) and 18 U.S.C. § 514(a)(2), arguing that the district court

had no jurisdiction over his case because his arrest warrant was constitutionally

invalid and that the district court violated his Sixth Amendment right to counsel of

his choice. After careful review, we affirm.

      First, Turner claims that the district court did not have jurisdiction to hear

his case, because, even though it was issued pursuant to a grand jury indictment,

his arrest warrant was not support by an “oath or affirmation” as is required by the

Fourth Amendment. We are unpersuaded.

      Under 18 U.S.C. § 3231, the federal district courts have subject matter

jurisdiction over all offenses against the laws of the United States. Alikhani v.

United States, 200 F.3d 732, 734-35 (11th Cir. 2000). Turner was plainly charged

by the grand jury with committing a criminal offense in violation of the federal tax

laws, thus the district court had jurisdiction to enter judgment on the merits of that

indictment.   Further, the United States Supreme Court has clearly held that an

indictment by a federal grand jury alone satisfies the oath or affirmation

requirement of the Fourth Amendment. See McGrain v. Daugherty, 273 U.S. 135,

157 (1927) (“[G]rand jurors, acting under the sanction of their oath as such, may

find and return indictments based solely on their own knowledge of the particular

offenses, and [] warrants may be issued on such indictments without further oath or



                                          2
affirmation.”); see also Kalina v. Fletcher, 522 U.S. 118, 129 (1997) (“The Fourth

Amendment requires that arrest warrants be based upon probable cause, supported

by Oath or affirmation - a requirement that may be satisfied by an indictment

returned by a grand jury. . . .”) (citation and quotation marks omitted).      It is

undisputed here that the arrest warrant for Turner was issued pursuant to a grand

jury indictment.    Accordingly, it was supported by a sufficient “oath or

affirmation” for Fourth Amendment purposes.

      Second, Turner argues that the district court improperly denied him his Sixth

Amendment right to counsel of his choice when it refused to appoint him substitute

counsel, and, instead, found that he made a knowing and voluntary waiver of his

right to counsel after he repeatedly rejected his appointed counsel without good

cause. Again, we are unpersuaded.

      Under the Sixth Amendment, all criminal defendants are entitled to the

assistance of counsel from the time the adversarial criminal proceedings begin until

the completion of the first direct appeal. U.S. Cont. amend. VI; United States v.

Garey, 540 F.3d 1253,1262-63 (11th Cir. 2008) (en banc). However, “the right to

counsel is intended as a tool, not a tether,” and, accordingly, it may be waived

intentionally and knowingly by a criminal defendant. Garey, 540 F.3d at 1263. In

addition, the Sixth Amendment does not guarantee a criminal defendant the right to



                                         3
have a particular lawyer as his counsel, nor does it give him the right to demand

substitute appointed counsel without good cause, thus “[i]n practical terms . . . ,

defendants who lack the means to hire a private attorney must either accept the

counsel appointed to represent them or represent themselves.” Id. at 1263-64.

Accordingly,

      it is possible for a valid waiver of counsel to occur not only when a
      cooperative defendant affirmatively invokes his right to self-
      representation, but also when an uncooperative defendant rejects the
      only counsel to which he is constitutionally entitled, understanding his
      only alternative is self-representation with its many attendant dangers.

Id. at 1265. Put differently,

      [w]hen a defendant rejects his court-appointed counsel or otherwise
      engages in behavior that creates tension between his right to counsel
      and his right to self-representation, a district court does not
      compromise the defendant’s free choice by presenting him with
      accurate information regarding his lawful choices and asking him to
      choose between them. And, when an indigent defendant rejects
      competent, conflict-free counsel, he may waive his right to counsel by
      his uncooperative conduct, so long as his decision is made with
      knowledge of his options and the consequences of his choice.

Id. at 1265-66.

      Turner made an intentional and knowing waiver of his right to counsel when

he rejected his competent, conflict-free counsel after the district court informed

him of the consequences of rejecting that counsel.        Specifically, because he

maintained that the district court had no jurisdiction over his case, Turner



                                         4
repeatedly refused to accept the counsel appointed to him, yet denied that he was

seeking to represent himself. The district court strongly cautioned Turner against

refusing appointed counsel, stressed the seriousness of the charges against him and

the penalties he faced, and overall complexity of the case.      The district court

explored Turner’s educational background, his general understanding of the legal

system, the rules of criminal procedure and evidence, and his specific

understanding of the charges against him. Satisfied that Turner understood the

nature of the proceedings and the charges against him, and understanding his

consistent objections to representation by appointed counsel, the district court

found Turner’s waiver of his right to counsel to be knowing and voluntary. The

district court nonetheless appointed the federal public defender previously assigned

to his case as standby counsel. Accordingly, Turner failed to demonstrate that the

district court violated his Sixth Amendment rights when it determined that, by his

conduct, he had opted for self-representation.

      AFFIRMED.




                                          5